



Exhibit 10.1


logoa05.jpg [logoa05.jpg]


February 20, 2018


Ms. Kathy Leneghan






Dear Kathy:


I am pleased to confirm our offer for the position of Senior Vice President and
Chief Financial Officer with Invacare Corporation (the “Company” or “Invacare”),
on a non-interim basis, reporting directly to me, the Company’s Chairman,
President & Chief Executive Officer, subject to approval by the Board of
Directors on Invacare Corporation (the “Board”).


This letter agreement summarizes the terms and conditions of your employment,
subject to Board approval of your appointment:


Compensation


Salary - Your base salary for this position will be $395,000.00 when calculated
on an annual basis, effective on February 16, 2018. This rate is calculated for
convenience purposes only and is not intended to be construed as a contract of
employment for any fixed period of time.


Annual Bonus - Your participation in the Key Management Incentive Plan will
continue and your target bonus percentage will be increased to 65% effective
March 1, 2018. Payment of any 2018 bonus earned under this plan will be made in
2019.


Restricted Stock - Upon acceptance of our offer and commencement of employment,
you will be eligible to receive a restricted stock grant in the amount of 7,500
shares, subject to approval of the Compensation and Management Development
Committee of the Board of Invacare Corporation (the “Compensation
Committee”). The restricted stock will be granted on the date of Compensation
Committee authorization and will vest 100% after three years. Once granted, you
will receive an Award Agreement with additional details about the restricted
shares.  Subject to review and approval by the Compensation Committee, you will
be eligible to receive restricted stock grants on an annual basis pursuant to
the Equity Compensation Plan.


Severance Benefit - In the event that your employment is terminated by Invacare
for any reason other than for cause, you will be entitled to receive a severance
benefit in the amount equal to twelve months of your base salary in effect at
the time of termination, and will be eligible for a bonus, pro-rated based on
your employment period for the year of termination, if and to the extent that an
annual bonus you would have been earned for such year had you remained employed
by the Company. You also will be eligible for discounted COBRA rates for the
earlier of the first six months following the termination, or until you obtain
other employment, if you properly elect COBRA coverage under the Company’s group
health plan(s), and will be




INVACARE CORPORATION


One Invacare Way, P. O. Box 4028, Elyria, Ohio 44036-2125 USA
440-329-6000 www.invacare.com

--------------------------------------------------------------------------------





entitled to executive outplacement services as are customarily provided by the
Company to terminated senior management employees. For purposes of this
paragraph, termination by Invacare for cause shall mean termination by Invacare
due to your (a) fraud, (b) embezzlement of company assets, (c) intentional
violation of law, (d) violation of company policy, (e) substantial failure to
perform the duties and responsibilities of your position, (f) conduct which
adversely affects Invacare’s business reputation or which is otherwise contrary
to the best interests of Invacare or (g) a breach of the terms of this letter
agreement, your Technical Information and Non-Competition Agreement or conflict
of interest documents signed by you. Your entitlement to severance benefits
described in this paragraph is conditioned upon your signing a separation and
release agreement in a form reasonably acceptable to Invacare. Any pro-rated
bonus payment that you might become entitled to receive would be paid at the
time as bonus payments are made to other senior executive officers.


Change of Control - Invacare will provide you with a new Change of Control
Agreement (“CIC Agreement”) for you to review and sign. This new CIC Agreement
will replace the existing change of control agreement you currently have in
place.


Death Benefit Only Plan - You will continue to be a participant in the Death
Benefit Only Plan, as amended, while actively employed with Invacare. Once your
employment ends, for any reason, then your participation in this Plan will
cease, except as otherwise expressly provided in the Plan.


Car Allowance - Your last car allowance payment will be February 15, 2018. This
amount has been factored into your Salary offered in this agreement.


Technical Information & Non-Competition Agreement - You will be required to
review and sign the Company’s standard Technical Information and Non-Competition
Agreement as a condition of this promotion and your continued employment.


Employee Benefits - You remain eligible to participate on the same basis as the
other senior executive employees in the Company’s comprehensive benefits
program, the Invacare Retirement Savings Plan and the Company’s Deferred
Compensation Plus Plan.


Health Management Program - You will be eligible to continue to participate in
the Executive Health Management Program at the Cleveland Clinic Department of
Preventative Medicine.




All other terms and conditions of your employment remain the same, except as
modified or amended by this letter agreement. Congratulations on this new and
exciting opportunity!


Sincerely,


/s/ Matthew E. Monaghan


Matthew E. Monaghan
Chairman, President & CEO




To acknowledge acceptance of this offer, please sign below and return a copy of
this letter to me.
/s/ Kathleen P. Leneghan
 
February 20, 2018
 
Signature
 
Date
 





INVACARE CORPORATION


One Invacare Way, P. O. Box 4028, Elyria, Ohio 44036-2125 USA
440-329-6000 www.invacare.com